        Case 1:19-cr-10080-NMG Document 2078 Filed 08/13/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                     Case No. 1:19-cr-10080-NMG
        v.

 GREGORY COLBURN, et al.,

                Defendants.


         DEFENDANTS’ SUPPLEMENTAL PROPOSED JURY INSTRUCTION

       Pursuant to Fed. R. Crim. P. 30, Defendants Gamal Abdelaziz, Marci Palatella, and John

Wilson (“Defendants”) respectfully request that the Court give the jury instruction attached as

Exhibit A. Defendants reserve the right to submit additional supplemental requested jury

instructions. Further, Defendants reserve the right to supplement, modify, or withdraw the

attached instruction in light of, among other things, the Court’s rulings on the motions in limine

and the evidence ultimately admitted at trial.



                              [remainder of page intentionally blank]




                                                 1
       Case 1:19-cr-10080-NMG Document 2078 Filed 08/13/21 Page 2 of 5




Respectfully submitted,

/s/ Brian T. Kelly                        /s/ Michael K. Loucks
Brian T. Kelly (BBO No. 549566)           Michael K. Loucks (BBO #305520)
Joshua C. Sharp (BBO No. 681439)          SKADDEN, ARPS, SLATE, MEAGHER &
Lauren M. Maynard (BBO No. 698742)        FLOM LLP
NIXON PEABODY LLP                         500 Boylston Street
53 State Street                           Boston, MA 02116
Boston, MA 02109                          (617) 573-4800
617-345-1000                              michael.loucks@skadden.com
bkelly@nixonpeabody.com
jsharp@nixonpeabody.com                   Jack P. DiCanio (pro hac vice)
lmaynard@nixonpeabody.com                 SKADDEN, ARPS, SLATE, MEAGHER &
                                          FLOM LLP
Counsel for Gamal Abdelaziz               525 University Avenue
                                          Palo Alto, CA 94301
                                          (650) 470-4500
/s/ Michael Kendall                       jack.dicanio@skadden.com
Michael Kendall (BBO #544866)
Lauren M. Papenhausen (BBO #655527)       Counsel for Marci Palatella
WHITE & CASE LLP
75 State Street
Boston, MA 02109-1814
(617) 979-9310
michael.kendall@whitecase.com
lauren.papenhausen@whitecase.com

Andrew E. Tomback (pro hac vice)
MCLAUGHLIN & STERN
260 Madison Avenue
New York, NY 10016
(212) 448-1100
atomback@mclaughlinstern.com

Counsel for John Wilson




DATED: August 13, 2021




                                      2
        Case 1:19-cr-10080-NMG Document 2078 Filed 08/13/21 Page 3 of 5



                               CERTIFICATE OF SERVICE
       I, Michael Kendall, hereby certify that on August 13, 2021, this document, filed through

the CM/ECF system, will be sent electronically to all registered participants in this matter as

identified on the Notice of Electronic Filing (NEF).


                                             /s/ Michael Kendall




                                                1
Case 1:19-cr-10080-NMG Document 2078 Filed 08/13/21 Page 4 of 5




                      EXHIBIT A




                               1
            Case 1:19-cr-10080-NMG Document 2078 Filed 08/13/21 Page 5 of 5




                                                       1. Legitimate Giving1

The practice of giving money, including large amounts of money, to universities with the hope or
expectation that those universities will admit the donor’s children or other relatives is
longstanding and pervasive. You may believe that all such giving is not appropriate, or fair, or
even wrong, and should be flatly prohibited by law, but that is not the law. Giving or promising
to give money to universities with the hope or expectation that those universities will admit the
donor’s children or other relatives, or in gratitude for those universities admitting the donor’s
children or other relatives, is not against the law. Not all unappealing conduct is criminal. Your
job is to determine whether the government has proven beyond a reasonable doubt that the
Defendants have violated the law as it is actually written, and not what you would prefer the law
to be.

Accordingly, if the government fails to prove beyond a reasonable doubt that the Defendant at
issue acted with the requisite corrupt intent to give or offer a bribe or to steal honest services, and
to prove beyond a reasonable doubt that the Defendant did not act in good faith, you must acquit
him or her. It is simply not enough for the government to show that the Defendant at issue gave
or offered money, even large amounts of money, to a university with the hope or expectation that
the university would admit his or her children, or in gratitude for the university admitting his or
her children.




1
    See United States v. Sawyer, 85 F.3d 713, 741 (1st Cir. 1996), where the First Circuit held:

           The practice of using hospitality, including lavish hospitality, to cultivate business or political
           relationships is longstanding and pervasive. The government does not argue, and we do not
           believe, that payments for entertainment, lodging, golf, sports events, and the like would constitute
           violations of the Travel Act (or mail and wire fraud statutes) if the aim of the lobbyist were simply
           to cultivate a business or political “friendship” with the legislator. It may be that all such
           hospitality should be flatly prohibited by law, but if Sawyer had this limited intent – to cultivate
           friendship rather than to influence an official act – the federal statutes here involved would not be
           violated. . . .

           [W]here the difference between lawful and unlawful turns primarily on intent, and the lawful
           conduct is itself most unattractive, we think the jury needs to be told specifically that the defendant
           has not violated the bribery component of the Travel Act (or committed honest services fraud) if his
           intent was limited to the cultivation of business or political friendship. Only if instead or in addition
           there is an intent to cause the recipient to alter her official acts may the jury find a theft of honest
           services or the bribery predicate of the Travel Act. Absent some explicit explanation of this kind,
           the conventional charge will be slanted in favor of conviction.

(Emphases added). See also United States v. Woodward, 149 F.3d 46, 53-55 (1st Cir. 1998) (noting that in Sawyer
the First Circuit “mandated a protective instruction to be used in cases such as this, which would help the jury
understand the difference between ‘reprehensible conduct’ which is not a violation of federal law, and misconduct
which does form the basis for a federal conviction” (quoting Sawyer, 85 F.3d at 741)).

                                                              1
